                                                                                1   KEVIN P. ALLEN, State Bar No. 252290
                                                                                    kallen@aghwlaw.com
                                                                                2   JOHN B. ROBINSON, State Bar No. 297065
                                                                                    jrobinson@aghwlaw.com
                                                                                3   ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP
                                                                                    180 Montgomery Street, Suite 1200
                                                                                4   San Francisco, CA 94104
                                                                                    Telephone:     (415) 697-2000
                                                                                5   Facsimile:     (415) 813-2045
                                                                                6   Attorneys for Defendants
                                                                                    CITY OF ANTIOCH, SGT. MATTHEW KOCH, OFC.
                                                                                7   ZECHARIAH MATIS and OFC. KRISTOPHER KINT

                                                                                8                                 UNITED STATES DISTRICT COURT

                                                                                9                              NORTHERN DISTRICT OF CALIFORNIA
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10
                                           180 Montgomery Street, Suite 1200




                                                                                     CAMERON ROCHA,                                Case No.: 3:19-cv-07312-MMC
                                            San Francisco, California 94104




                                                                               11

                                                                               12                           Plaintiff,             STIPULATION FOR DISMISSAL IN
                                                                                                                                   EXCHANGE FOR WAIVER OF COSTS;
                                                                               13            v.                                    [PROPOSED] ORDER

                                                                               14    CITY OF ANTIOCH, et al.,

                                                                               15                           Defendants.

                                                                               16

                                                                               17

                                                                               18          TO THE COURT

                                                                               19          On April 29, 2021, the jury returned a verdict in favor of City of Antioch and Ofc.

                                                                               20   Zechariah Matis on all causes of action before them. (Dkt. No. 140). Defendants Sgt. Koch and

                                                                               21   Ofc. Kint were previously dismissed from the case on April 22, 2021 (Dkt. No. 132, 3). The

                                                                               22   Court entered judgment for Defendants on April 29, 2021. (Dkt. No. 146). Pursuant to Fed. R.

                                                                               23   Civ. P. 54(d)(1) and 28 U.S.C. §1920, Defendants submitted a cost bill on May 13, 2021, in the

                                                                               24   amount of $17,046.30 (Dkt. No. 152).

                                                                               25          The jury returned a verdict on plaintiff Cameron Rocha’s California state-law claims. His

                                                                               26   federal claims on currently on appeal (Dkt. No. 52, 56).

                                                                               27          The parties have met-and-conferred and, by and through their respective counsel, hereby

                                                                               28   stipulate as follows:
                                                                                                                                                                 STIP. FOR DISMISSAL
                                                                                                                                     1                             3:19-CV-07312-MMC
                                                                                1          1. Plaintiff Cameron Rocha (“Plaintiff”) waives any and all post-trial motions in the

                                                                                2              above-captioned case;

                                                                                3          2. Plaintiff waives any appeal in the above-captioned case;

                                                                                4          3. Plaintiff dismisses, with prejudice, any and all remaining claims in the above-

                                                                                5              captioned case, including but not limited to: Fourth Amendment Excessive Force

                                                                                6              under 42 U.S.C. § 1983 and Supervisory Liability under 42 U.S.C. § 1983; and

                                                                                7          4. Defendants withdraw their pending Cost Bill.

                                                                                8          Execution of this stipulation and its approval by the Court will render moot Defendants’

                                                                                9   current appeal in the Ninth Circuit (Case No. 21-15456). Upon Court approval of this stipulation,
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   Defendants will file a copy of the same with the Ninth Circuit and dismiss said appeal (each side
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   to bears its fees and costs relating to the appeal, including attorneys’ fees).

                                                                               12

                                                                               13                                                   Respectfully Submitted,

                                                                               14   Dated: June 3, 2021                             SIEGEL & YEE

                                                                               15
                                                                                                                                    By:    /s/ Chan Kim
                                                                               16                                                         DANIEL SIEGEL
                                                                                                                                          CHAN A. KIM
                                                                               17                                                         EMILYROSE JOHNS
                                                                                                                                          Attorneys for Plaintiff
                                                                               18                                                         CAMERON ROCHA
                                                                               19
                                                                                    Dated: June 3, 2021                             ALLEN, GLAESSNER,
                                                                               20                                                   HAZELWOOD & WERTH, LLP
                                                                               21
                                                                                                                                    By:     /s/ Kevin P. Allen
                                                                               22
                                                                                                                                          KEVIN P. ALLEN
                                                                               23                                                         JOHN B. ROBINSON
                                                                                                                                          Attorneys for Defendants
                                                                               24                                                         CITY OF ANTIOCH, SGT. MATTHEW
                                                                                                                                          KOCH, OFC. ZECHARIAH MATIS and OFC.
                                                                               25                                                         KRISTOPHER KINT

                                                                               26   ///

                                                                               27   ///

                                                                               28   ///
                                                                                                                                                                      STIP. FOR DISMISSAL
                                                                                                                                        2                               3:19-CV-07312-MMC
                                                                                1   PURSUANT TO THE STIPULATION SET FORTH ABOVE, IT IS SO ORDERED.

                                                                                2

                                                                                3

                                                                                4            June 3, 2021
                                                                                    DATED: ________________________ _____________________________________
                                                                                                                     _______________________________
                                                                                                                      MAXINE M. CHESNEY
                                                                                5                                     United States District Judge
                                                                                6

                                                                                7

                                                                                8

                                                                                9
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11

                                                                               12

                                                                               13

                                                                               14

                                                                               15

                                                                               16

                                                                               17

                                                                               18

                                                                               19

                                                                               20

                                                                               21

                                                                               22

                                                                               23

                                                                               24

                                                                               25

                                                                               26

                                                                               27

                                                                               28
                                                                                                                                                STIP. FOR DISMISSAL
                                                                                                                          3                       3:19-CV-07312-MMC
